 
 
I 
111th CONGRESS
1st Session
H. R. 2507 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2009 
Mr. Young of Alaska (for himself and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of Commerce to establish a demonstration program to adapt the lessons of providing foreign aid to underdeveloped economies to the provision of Federal economic development assistance to certain similarly situated individuals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Native American Challenge Demonstration Project Act of 2009.
2.PurposesThe purposes of this Act are—
(1)to adapt the lessons of foreign aid to underdeveloped economies, such as the experience of the Millennium Challenge Corporation, to the provision of Federal economic development assistance to similarly situated remote Native American communities;
(2)to provide Federal economic development assistance for Native American communities through the Native American Challenge Demonstration Project;
(3)to administer Federal economic development assistance in a manner that—
(A)promotes economic growth and the elimination of poverty; and
(B)strengthens good governance, entrepreneurship, and investment in Native American communities;
(4)to improve the effectiveness of Federal economic development assistance by encouraging the integration and coordination of the assistance in Native American communities;
(5)to promote sustainable economic growth and poverty reduction policies in Native American communities in a manner that promotes self-determination and self-sufficiency among remote Native American communities while preserving the cultural values of those communities;
(6)to enhance the capacity of Alaska Native communities to meet the challenges posed by climate change and the effects of climate change on those communities; and
(7)to establish a demonstration project that, if successful, may be broadly applied to other Native American communities in the United States.
3.DefinitionsIn this Act:
(1)Commitment to developmentThe term commitment to development means a commitment to poverty reduction and economic growth, as demonstrated through activities for—
(A)entrepreneurship and job creation;
(B)an increase in worker productivity and innovation; or
(C)the promotion of market forces and the private sector.
(2)CompactThe term compact means a binding agreement with the United States entered into pursuant to this Act.
(3)Economic development strategyThe term economic development strategy means a strategy—
(A)written by an eligible entity and designed to achieve sustainable economic growth and reduce poverty over a defined period; and
(B)developed in consultation with public and private sector entities, as appropriate to the geographical area and intended beneficiaries of the compact.
(4)Eligible entityThe term  eligible entity means—
(A)in the State of Alaska, not more than 2 regional Alaska Native nonprofit organizations, to be determined by the Secretary, in consultation with the Secretary of the Interior and the Alaska Federation of Natives, with priority given to organizations serving regions with high poverty levels;
(B)in the State of Hawaii, a consortia of local Native Hawaiian community organizations, to be determined by the Secretary, in consultation with the Secretary of the Interior and the Office of Hawaiian Affairs; and
(C)in the 48 contiguous States, not more than 3 organizations, to be determined by the Secretary, in consultation with the Secretary of the Interior, which may be Indian tribes, consortia of Indian tribes, or nongovernmental entities authorized by 1 or more Indian tribes.
(5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
(6)SecretaryThe term Secretary means the Secretary of Commerce.
4.Native American millennium challenge demonstration project
(a)EstablishmentThe Secretary shall establish and implement in the Department of Commerce a demonstration project, to be known as the Native American Millennium Challenge Demonstration Project (referred to in this section as the demonstration project).
(b)Authorization of assistanceIn carrying out the demonstration project, the Secretary may provide assistance to any eligible entity that enters into a compact with the United States pursuant to this Act.
(c)Form of assistanceAssistance under the demonstration project—
(1)shall be provided in the form of funding agreements established under the applicable compact;
(2)may not be provided in the form of loans; and
(3)may not be used for gaming activities covered by the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.).
(d)Coordination
(1)In generalTo improve the effectiveness of Federal economic development assistance by encouraging the integration and coordination of that assistance in Indian communities, except as specifically prohibited by any other provision of law (including regulations), the provision of assistance under this section may be coordinated with Federal economic development assistance provided for Indians by—
(A)the Department of Agriculture;
(B)the Department of Commerce;
(C)the Department of Energy;
(D)the Department of Health and Human Services;
(E)the Department of Housing and Urban Development;
(F)the Department of the Interior;
(G)the Small Business Administration; and
(H)such other Federal agencies and instrumentalities as the Secretary determines to be appropriate.
(2)Integrated fundingOn execution of a compact with an eligible entity, the Secretary, in cooperation with the heads of other Federal departments and agencies and in accordance with paragraph (1), may authorize the eligible entity to coordinate the federally funded economic development assistance programs of the eligible entity in a manner that integrates the program services into a single, coordinated program.
(e)Programs affectedThe programs that may be integrated under the demonstration project include any program—
(1)under which an Indian tribe is eligible for receipt of funds under a statutory or administrative formula for economic development purposes; and
(2)for which there is no specific statutory or regulatory prohibition preventing agency or departmental participation.
(f)Waiver authorityOn receipt of an executed compact, the Secretary shall consult with the eligible entity that is a party to the compact and the Secretary of each Federal agency or department that provides funds to be used to implement the compact to identify any waiver of statutory requirements or applicable regulations, policies, or procedures necessary to enable the eligible entity to implement the compact.
5.Native American challenge compacts
(a)Compacts
(1)In generalThe Secretary shall develop and recommend procedures for consideration of proposals for compacts submitted by eligible entities.
(2)AssistanceThe Secretary may provide assistance to an eligible entity only if the eligible entity enters into a compact with the United States, to be known as a Native American Challenge Compact, that establishes a multiyear plan for achieving development objectives in furtherance of the purposes of this Act.
(b)ApplicationsThe Secretary shall develop and recommend procedures for considering applications for compacts submitted by eligible entities.
(c)Criteria for selection of eligible entitiesThe Secretary shall develop an application process and criteria for selecting eligible entities to enter into compacts under this Act, taking into consideration—
(1)the purposes of this Act;
(2)the economic development strategy of the eligible entity;
(3)the remoteness of the community to be served by the eligible entity;
(4)the general economic status of the community to be served by the eligible entity;
(5)the poverty rate of the community to be served by the eligible entity;
(6)the service capacity of the eligible entity; and
(7)the commitment to development of the community to be served by the eligible entity.
(d)Assistance for development of compactsTo the extent that funds are appropriated in advance to carry out this section, the Secretary may enter into contracts with, or make grants to, any eligible entity for the purposes of facilitating the development and implementation of a compact between the United States and the eligible entity.
(e)Duration and extension
(1)DurationThe term of an initial compact under this section shall not exceed 5 years.
(2)Subsequent compactsAn eligible entity and the United States may enter into 1 or more subsequent compacts in accordance with this Act.
(3)ExtensionsIf a compact is approaching expiration or has expired, the eligible entity that is a party to the compact and the United States may renegotiate or extend the compact for such number of terms as the parties may agree, with each term not to exceed 10 years.
(f)ElementsIn furtherance of the economic development strategy of the applicable eligible entity, each compact shall contain—
(1)a description of the specific objectives for the sustainable economic development and reduction of poverty that the eligible entity and the United States expect to achieve during the term of the compact;
(2)a description of the respective roles and responsibilities of the eligible entity and the United States in the achievement of those objectives;
(3)a list and description of regular benchmarks to measure progress toward achieving those objectives;
(4)an identification of the intended beneficiaries, disaggregated by income level, gender, and age, to the maximum extent practicable; and
(5)a multiyear financial plan to guide the implementation of the compact, including the estimated level of funding and other contributions by the United States and the eligible entity, proposed mechanisms to execute the plan, and periodic assessments to determine whether the requirements of paragraphs (1) through (4) are being met.
(g)Suspension and termination of assistance
(1)In generalThe Secretary may suspend or terminate assistance, in whole or in part, for an eligible entity that has entered into a compact with the United States if the Secretary determines that—
(A)the eligible entity has failed to meet the responsibilities of the eligible entity under the compact; or
(B)the eligible entity has engaged in a pattern of actions that is inconsistent with the purposes of this Act.
(2)ReinstatementThe Secretary may reinstate assistance for an eligible entity only if the Secretary determines that the eligible entity has demonstrated a commitment to correcting each condition for which assistance was suspended or terminated under paragraph (1).
6.Program assessments and reports
(a)Reports of eligible entitiesNot later than March 15, 2010, and annually thereafter, each eligible entity shall prepare and submit to the Secretary a written report describing the assistance provided to the eligible entity under this Act during the preceding fiscal year.
(b)Report contentsA report required under subsection (a) shall include—
(1)a description of the amount of obligations and expenditures for assistance provided during the preceding fiscal year;
(2)a description of the programs and activities conducted by the eligible entity in furtherance of the economic development strategy of the eligible entity and the purposes of this Act;
(3)an assessment of the effectiveness of the assistance provided and progress made by the eligible entity toward achieving the economic development strategy of the eligible entity and the purposes of this Act; and
(4)such other information as the eligible entity considers to be relevant, taking into consideration the purposes of this Act.
(c)Submission to CongressNot later than May 15, 2010, and annually thereafter, the Secretary shall submit the reports required under subsection (a), with such other information as the Secretary considers to be relevant, to—
(1)the Committees on Energy and Commerce and Natural Resources of the House of Representatives; and
(2)the Committees on Indian Affairs, Commerce, Science, and Transportation, and Energy and Natural Resources of the Senate.
7.Authorization of appropriations
(a)Authorization
(1)In generalThere is authorized to be appropriated to carry out this Act $20,000,000 for each of fiscal years 2010 through 2014, to remain available until expended.
(2)Unappropriated amountsAny funds authorized but not appropriated for any fiscal year under paragraph (1) may be appropriated for a subsequent fiscal year, subject to the condition that the cumulative amount authorized to be appropriated for any of fiscal years 2010 through 2014 shall not exceed $100,000,000.
(b)Administrative and program oversight expensesOf the funds made available to carry out this Act, not more than 5 percent may be used by the Secretary for—
(1)the administrative expenses of carrying out this Act; and
(2)oversight of programs under this Act. 
 
